DETAILED ACTION
Response to Amendment
Claims 1-7, 9-16, and 18-20 are pending. Claims 1-7, 9-16, and 18-20 are amended directly or by dependency on an amended claim. Claims 8 and 17 are canceled.
Response to Arguments
Applicant’s arguments, see page 8, filed 1 November, 2022 with respect to the objection to claim 8 along with the cancellation of claim 8 have been fully considered and are persuasive.  The objection to claim 8 has been withdrawn. 
Applicant's arguments filed 1 November, 2022 with respect to the 35 USC 103 rejection of claims 1 (and by incorporation 8) have been fully considered but they are not persuasive. Applicant argues on pages 6-7 that no machine learning is used (the depth information and inertial information are not explicitly argued). Examiner agrees the term “machine learning” is never used. However in order to perform recognition, the computer has to be performing a type of machine learning. For instance Morestin et al. state: “The RGB sensor 240 may generate recognition parameters for the face of the user based on the face recognition performed on the at least one image of the face of the user 204. The recognition parameters may include, for example, but are not limited to, the 2-dimensional (e.g., x, y coordinates) or 3-dimensional (e.g., x, y, z coordinates if the images are captures in the form of a depth map) of the unique landscapes of the face (e.g., lips, ears, eyes, nose, eye brows, ridges and valleys on the surface of the skin, etc.), the shapes of facial figures (e.g., lips, ears, eyes, nose, eye brows, ridges and valleys on the surface of the skin, etc.), the locational relationships and actual distance between the facial figures, and the measured distances from the surface of the face and the various facial figures. The processor 255 may then determine the face of the user in the at least one image is associated with a face of an authorized user, based on at least one of the recognition parameters, the skin reflectance value and the face recognizable distance” ([0063]). In order to generate parameters to perform a recognition, to differentiate between an animal and a human, and to distinguish between human faces, some model has to exist. If applicant wishes to distinguish over Morestin et al., details of the neural network used in the current application have to be described in the claims themselves, as details form the specification are not read into the claims. Examiner notes the reasonable issue taken as clam 8 was only rejected under Morestin et al. and 17 rejected under both Morestin et al. and Ramaswamy et al., however they are just rejected differently given an interpretation reading in information from the specification and a broader interpretation of the claims.
All other arguments are by similarity or dependency and are therefore addressed by the above.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sensor processing unit configured to receive depth sensor signals” in claim 1 (by dependency this limitation extends to claims 2-10, as claims 8-9 do not add any structural elements).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morestin et al. (IDS: US 20190213309 A1).

Regarding claim 1, Morestin et al. disclose an electronic device, comprising: a display ([0026], [0035], [0038]); a depth sensor configured to sense a distance between the display and objects in view of the depth sensor (devices and methods may include different types or configurations of ToF sensors capable of detecting one or more distance measurements and surface reflectance measurements, [0005], The electronic device 100 in the example embodiment of FIG. 1 may be any type of electronic device, such as a smart phone, a tablet computer, a laptop computer, [0025], ranging sensor 102 includes a time of flight (ToF) sensor, In FIG. 1, the ranging sensor 102 and a reflectance sensor 104 have been depicted as separate and distinct electronic components, since time of flight sensors are capable of detecting both distance and surface reflectance of objects, the ranging sensor 102 and the reflectance sensor 104 can be incorporated into a single ToF sensor device or camera, ranging sensor 102 to detect a face, and to create a depth map of a face for facial recognition use, [0027]); a first inertial measurement unit configured to detect an orientation of the electronic device (user presence 204 can be detected by the gyroscope of accelerometer 220 incorporated in the device 200, [0059], inertia data, positional data from the gyroscope 220, [0079], see also sensor block in Fig. 2); and a sensor processing unit configured to receive depth sensor signals from the depth sensor, to receive inertial sensor signals from the first inertial measurement unit, and to detect a presence of a user based on the depth sensor signals and the inertial sensor signals (ranging sensor 102 to detect a face, and to create a depth map of a face for facial recognition, [0030], user presence 204 can be detected by the gyroscope of accelerometer 220 incorporated in the device 200, [0059], the ambient lighting data of the scene 202 detected from the ambient light sensor 210, the inertia data, positional data from the gyroscope 220, surface reflectance data, distance measurement data, depth map information, facial characteristics information from the time of flight sensor 225, heat map data of the user and the scene from the IR sensor 235, and image frames received from the RGB sensor 240 may be stored in the memory, be retrieved by the processor 255 to compare whether the detected face of a user matches the face of the authorized user, [0079], When there is no touch event or gyro/accelerator event, the user presence may be detected by using a time of flight sensor 225, [0083]

    PNG
    media_image1.png
    450
    748
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    587
    503
    media_image2.png
    Greyscale

[Observe in Fig. 2 and Fig. 4 both gyro (=inertial measurement unit) and distance change/TOF (time-of-flight) information used]). 

Morestin et al. further disclose the sensor processing unit includes an analysis mode trained with a machine learning process to detect the presence of the user based on the inertial sensor signals and the depth sensor signals (ranging sensor 102 to detect a face, and to create a depth map of a face for facial recognition, [0030], user presence 204 can be detected by the gyroscope of accelerometer 220 incorporated in the device 200, [0059], the ambient lighting data of the scene 202 detected from the ambient light sensor 210, the inertia data, positional data from the gyroscope 220, surface reflectance data, distance measurement data, depth map information, facial characteristics information from the time of flight sensor 225, heat map data of the user and the scene from the IR sensor 235, and image frames received from the RGB sensor 240 may be stored in the memory, be retrieved by the processor 255 to compare whether the detected face of a user matches the face of the authorized user, [0079], When there is no touch event or gyro/accelerator event, the user presence may be detected by using a time of flight sensor 225, [0083]

    PNG
    media_image1.png
    450
    748
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    587
    503
    media_image2.png
    Greyscale

[Observe in Fig. 2 and Fig. 4 both gyro (=inertial measurement unit) and distance change/TOF (time-of-flight) information used]). 

The cited paragraphs above are not all necessarily part of one embodiment. It would have been obvious at the time of filing to one of ordinary skill in the art to use the different embodiments described by Morestin et al. together, as Morestin et al. indicate that different embodiments may be combined to suit particular face recognition needs ([0004], [0019]), therefore making it obvious to combine aspects of the embodiments according to the recognition tasks and available hardware. 

Morestin et al. do not use the phrase “machine learning” however in order to perform recognition, the computer has to be performing a type of machine learning. For instance Morestin et al. state: “The RGB sensor 240 may generate recognition parameters for the face of the user based on the face recognition performed on the at least one image of the face of the user 204. The recognition parameters may include, for example, but are not limited to, the 2-dimensional (e.g., x, y coordinates) or 3-dimensional (e.g., x, y, z coordinates if the images are captures in the form of a depth map) of the unique landscapes of the face (e.g., lips, ears, eyes, nose, eye brows, ridges and valleys on the surface of the skin, etc.), the shapes of facial figures (e.g., lips, ears, eyes, nose, eye brows, ridges and valleys on the surface of the skin, etc.), the locational relationships and actual distance between the facial figures, and the measured distances from the surface of the face and the various facial figures. The processor 255 may then determine the face of the user in the at least one image is associated with a face of an authorized user, based on at least one of the recognition parameters, the skin reflectance value and the face recognizable distance” ([0063]). In order to generate parameters to perform a recognition, to differentiate between an animal and a human, and to distinguish between human faces, some model has to exist. 

Regarding claim 10, Morestin et al. disclose the electronic device of claim 1. Morestin et al. further disclose the depth sensor includes a light source and a light sensor (“The ranging sensor transmits a signal that is reflected off of a user and received back at the ranging sensor. The received signal can be used to determine distance between the user and the sensor, and the reflectance value of the user. With the distance or the reflectivity, a processor can activate a facial recognition process in response to the distance and the reflectivity”, abstract, “the ranging sensor 102 includes distance sensors capable of detecting and measuring a distance of a selected point or element from the sensor. These distance sensors may be any suitable sensors capable of measuring distance. For example, the sensor 102 may utilize lasers, or any light sources for measuring distance. Other examples may include utilizing sound waves for measuring distance”, [0027], “A time of flight is a method for measuring the distance between a sensor and an object placed in a scene, based on the time difference between the emission of a signal (e.g., emitter) and its return to the sensor (e.g., collector), after being reflected by the object in the scene. For example, a photon may be emitted through the emitter, and when the photon hits a target object, it is reflected back, and the collector receives the photon to calculate the distance between the sensor and the target object”, [0028], “a beam generator 116 may be in use to illuminate light to the scene. In other cases, a ranging sensor 102 in the first mode may be used to detect presence of an object or a person at a dark setting”, [0045], “light source can be positioned near the camera of a device or near the ambient light sensor 108, to help illuminate the scene when there is not enough light”, [0046]).


Claim(s) 2-7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morestin et al. (IDS: US 20190213309 A1) as applied to claim 1 above, further in view of He et al. (US 20200110451 A1).

Regarding claims 2 and 13, Morestin et al. disclose the electronic device and method of claims 1 and 12. Morestin et al. also indicate a top lid including the depth sensor, the display, and the first inertial measurement unit and a hinge coupled to the top lid (devices and methods may include different types or configurations of ToF sensors capable of detecting one or more distance measurements and surface reflectance measurements, [0005], The electronic device 100 in the example embodiment of FIG. 1 may be any type of electronic device, such as a smart phone, a tablet computer, a laptop computer, [0025], ranging sensor 102 includes a time of flight (ToF) sensor, In FIG. 1, the ranging sensor 102 and a reflectance sensor 104 have been depicted as separate and distinct electronic components, since time of flight sensors are capable of detecting both distance and surface reflectance of objects, the ranging sensor 102 and the reflectance sensor 104 can be incorporated into a single ToF sensor device or camera, ranging sensor 102 to detect a face, and to create a depth map of a face for facial recognition use, [0027], 
    PNG
    media_image3.png
    315
    517
    media_image3.png
    Greyscale
 , reflectance sensor 104 may be located on the first surface 112 of the device 100. The first surface 112 is depicted as the front surface of the electronic device 100 on the same side as the display screen 114, in other embodiments, the sensor 104 may be located on the opposite side of the first surface 112, and is not necessarily positioned on the same side as the display 114, [0035], user presence 204 can be detected by the gyroscope of accelerometer 220 incorporated in the device 200, [0059], inertia data, positional data from the gyroscope 220, [0079], see also sensor block in Fig. 2). 

While Morestin et al. do not specify an upper lid having a display and a lower lid including a keyboard, the laptop embodiment of [0025] must at a minimum have a hinged display and keyboard to be considered a “laptop”.

Morestin et al. do not explicitly disclose a bottom lid rotatably coupled to the top lid by the hinge and including: a second inertial measurement unit, the sensor processing unit is configured to detect the presence of the user based on inertial sensor signals from the first and second inertial measurement units.

He et al. teach a bottom lid rotatably coupled to the top lid by the hinge and including: a second inertial measurement unit, the sensor processing unit is configured to detect the presence of the user based on inertial sensor signals from the first and second inertial measurement units  (“The information handling system 100 in an embodiment may also include a global positioning system (GPS) unit 126, an inertial measurement unit (IMU) 134, and/or other sensors (e.g. gyroscope, accelerometer) capable of measuring, alone or in tandem, the movement, rotation, or positional configuration of one or more portions of the information handling system with respect to other portions of the information handling system. For example, the information handling system 100 may include one or more hall effect sensors, hinge sensors, positional detectors, infrared (IR) or light sensors, and/or auditory sensors. The information handling system 100 in an example embodiment may include an IMU 134 located within the base chassis of the information handling system housing the keyboard input device 112, and a second IMU 134 located within the display chassis housing the video display 110. Comparing measurements taken by each of these two IMUs, the processor 102 in an embodiment may be capable of determining the positional configuration of the information handling system (e.g. laptop configuration, tablet configuration, tent configuration)”, [0029]).

Morestin et al. and He et al. are in the same art of using IMUs (Morestin et al., abstract, Fig. 2; He et al., [0029]). The combination of He et al. with Morestin et al. will enable the use of a second IMU. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the second IMU described by He et al. with the invention of Morestin et al.  as this was known at the time of filing, the combination would have predictable results, and as the more sensors that are used the more accurate the information that will be attained by increasing reliability and redundancy in the system.

Regarding claim 3, Morestin et al. and He et al. disclose the electronic device of claim 2.  Morestin et al. further disclose the depth sensor includes a time of flight sensor (ToF sensors, [0005], time of flight (ToF) sensor, time of flight sensors are capable of detecting both distance and surface reflectance of objects, the ranging sensor 102 and the reflectance sensor 104 can be incorporated into a single ToF sensor device or camera, [0027]).

Regarding claims 4 and 14, Morestin et al. and He et al. disclose the electronic device and method of claims 2 and 13.  He et al. further teach the sensor processing unit is configured to detect a rotation angle between the top and bottom lids based on sensor signals from the first inertial measurement unit and to detect the presence of the user based on the rotation angle (Chassis of the information handling system of the present disclosure may be placed in a plurality of physical configurations defined by the angle of rotation between a base chassis housing a keyboard (physical or virtual) and a display chassis housing a video display. One example of a physical configuration in embodiments of the present disclosure includes a laptop configuration in which the base chassis supports the weight of the information handling system, and wherein the base chassis is rotated between zero and 180 degrees from the display chassis, [0016] “At block 502, the chassis temperature control system in an embodiment may receive a relative orientation measurement for the base chassis with respect to the display chassis. For example, in an embodiment described with reference to FIG. 1, the information handling system 100 in an embodiment may include an inertial measurement unit (IMU) 134, and/or other sensors (e.g. gyroscope, accelerometer, hall effect sensors, hinge sensors, positional detectors, IR sensors, auditory sensors) capable of measuring, alone or in tandem, the movement, rotation, or positional configuration of one or more portions of the information handling system with respect to other portions of the information handling system. The information handling system 100 in an example embodiment may include an IMU 134 located within the base chassis of the information handling system housing the keyboard input device 112, and a second IMU 134 located within the display chassis housing the video display 110. Comparing measurements taken by each of these two IMUs, the processor 102 in an embodiment may be capable of determining the positional configuration of the information handling system (e.g. laptop configuration, tablet configuration, tent configuration).The chassis temperature control system in an embodiment may determine the current positional configuration of the information handling system based on the received orientation measurements at block 504. Chassis of the information handling system may be placed in a plurality of physical configurations defined by the angle of rotation between a base chassis housing a keyboard (physical or virtual) and a display chassis housing a video display”, [0052]-[0053]).

Regarding claim 5, Morestin et al. and He et al. disclose the electronic device of claim 4.  
Morestin et al. and He et al. further indicate at least one of the first and second inertial measurement units includes an accelerometer (Morestin et al., [0059]; He et al., [0013]).

Regarding claim 6, Morestin et al. and He et al. disclose the electronic device of claim 2.  
Morestin et al. further indicate the sensor processing unit is configured to detect a heading angle based on sensor signals from at least one of the first and second inertial measurement units (In other embodiments, the user presence 204 can be detected by the gyroscope of accelerometer 220 incorporated in the device 200. The gyroscope/accelerometer 220 has three axes of angular rotation detection Ω.sub.x, Ω.sub.y, and Ω.sub.z, each orthogonal to one another. The accelerometer 220 may output turn angles in a three dimensional direction or coordinate for pitch (look up/down), yaw (rotate), and roll (tilt) to the processor 255. The processor 255, based on any tilt, rotation, or change in orientation sensed will determine that a user 204 is present, and may activate the facial recognition process, [0059]).

Regarding claim 7, Morestin et al. and He et al. disclose the electronic device of claim 6.  
Morestin et al. and He et al. further indicate at least one of the first and second inertial measurement units includes a gyroscope (Morestin et al., [0059]; He et al., [0029]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morestin et al. (IDS: US 20190213309 A1) as applied to claim 1 above, further in view of Ramaswamy et al. (IDS: US 10055013 B2).

Regarding claim 9, Morestin et al. disclose the electronic device of claim 1. Morestin et al.
do not disclose the analysis model includes a neural network.

Ramaswamy et al. teach the analysis model includes a neural network (“In some embodiments, techniques based on supervised learning can be used to detect the head or face of a user. Supervised learning approaches involve learning different views or perspective of the head or face of the user from a set of examples. Supervised learning methods include principal component analysis (PCA), neural networks… Neural networks are inspired by biological neural networks and consist of an interconnected group of functions or classifiers that process information using a connectionist approach. Neural networks change their structure during training, such as by merging overlapping detections within one network and training an arbitration network to combine the results from different networks. Examples of neural network-based approaches include the multilayer neural network, the autoassociative neural network, the probabilistic decision-based neural network (PDBNN)… A face is determined to be within an image if the likelihood ratio is greater than the ratio of prior probabilities” (col. 13, lines 5-50).

Morestin et al. and Ramaswamy et al. are in the same art of using IMUs and detecting the face of a user (Morestin et al., abstract, Fig. 2; Ramaswamy et al., abstract, col. 2, lines 20-50). The combination of Ramaswamy et al. with Morestin et al. will enable the use of a neural network. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the neural network described by Ramaswamy et al. with the invention of Morestin et al. as this was known at the time of filing, the combination would have predictable results, and as Ramaswamy et al. indicate the described embodiments may enhance the user's experience (col. 2, lines 15-25) and various tracking algorithms may be associated with parameters that can be tuned so as to perform according to expected levels of jitter, latency, and error (col. 3, lines 1-25), thus indicating the way the combination of a neural network with the invention of Morestin et al. can lead to a smartphone with the optimally customized and appropriate user experience.

Claim(s) 11, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morestin et al. (IDS: US 20190213309 A1) in view of Ramaswamy et al. (IDS: US 10055013 B2).

Regarding claim 11, Morestin et al. disclose a method, comprising: generating depth sensor signals with a depth sensor of an electronic device (devices and methods may include different types or configurations of ToF sensors capable of detecting one or more distance measurements and surface reflectance measurements, [0005], The electronic device 100 in the example embodiment of FIG. 1 may be any type of electronic device, such as a smart phone, a tablet computer, a laptop computer, [0025], ranging sensor 102 includes a time of flight (ToF) sensor, In FIG. 1, the ranging sensor 102 and a reflectance sensor 104 have been depicted as separate and distinct electronic components, since time of flight sensors are capable of detecting both distance and surface reflectance of objects, the ranging sensor 102 and the reflectance sensor 104 can be incorporated into a single ToF sensor device or camera, ranging sensor 102 to detect a face, and to create a depth map of a face for facial recognition use, [0027]); generating first inertial sensor signals with a first inertial sensor of the electronic device (user presence 204 can be detected by the gyroscope of accelerometer 220 incorporated in the device 200, [0059], inertia data, positional data from the gyroscope 220, [0079], see also sensor block in Fig. 2); and detecting, with a sensor processing unit of the electronic device, a presence of a user of the electronic device based on the depth sensor signals and the first inertial signals (ranging sensor 102 to detect a face, and to create a depth map of a face for facial recognition, [0030], user presence 204 can be detected by the gyroscope of accelerometer 220 incorporated in the device 200, [0059], the ambient lighting data of the scene 202 detected from the ambient light sensor 210, the inertia data, positional data from the gyroscope 220, surface reflectance data, distance measurement data, depth map information, facial characteristics information from the time of flight sensor 225, heat map data of the user and the scene from the IR sensor 235, and image frames received from the RGB sensor 240 may be stored in the memory, be retrieved by the processor 255 to compare whether the detected face of a user matches the face of the authorized user, [0079], When there is no touch event or gyro/accelerator event, the user presence may be detected by using a time of flight sensor 225, [0083]


    PNG
    media_image1.png
    450
    748
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    587
    503
    media_image2.png
    Greyscale

[Observe in Fig. 2 and Fig. 4 both gyro (=inertial measurement unit) and distance change/TOF (time-of-flight) information used]). 

The cited paragraphs above are not all necessarily part of one embodiment. It would have been obvious at the time of filing to one of ordinary skill in the art to use the different embodiments described by Morestin et al. together, as Morestin et al. indicate that different embodiments may be combined to suit particular face recognition needs ([0004], [0019]), therefore making it obvious to combine aspects of the embodiments according to the recognition tasks and available hardware. 

Morestin et al. do not explicitly disclose training, with a machine learning process, an analysis model of the sensor processing unit to detect the presence of the user based on the first inertial sensor signals and the depth sensor signals.

Ramaswamy et al. teach training, with a machine learning process, an analysis model of the sensor processing unit to detect the presence of the user based on the first inertial sensor signals and the depth sensor signals (“In some embodiments, techniques based on supervised learning can be used to detect the head or face of a user. Supervised learning approaches involve learning different views or perspective of the head or face of the user from a set of examples. Supervised learning methods include principal component analysis (PCA), neural networks… Neural networks are inspired by biological neural networks and consist of an interconnected group of functions or classifiers that process information using a connectionist approach. Neural networks change their structure during training, such as by merging overlapping detections within one network and training an arbitration network to combine the results from different networks. Examples of neural network-based approaches include the multilayer neural network, the autoassociative neural network, the probabilistic decision-based neural network (PDBNN)… A face is determined to be within an image if the likelihood ratio is greater than the ratio of prior probabilities” (col. 13, lines 5-50).

Morestin et al. and Ramaswamy et al. are in the same art of using IMUs and detecting the face of a user (Morestin et al., abstract, Fig. 2; Ramaswamy et al., abstract, col. 2, lines 20-50). The combination of Ramaswamy et al. with Morestin et al. will enable the use of a neural network. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the neural network described by Ramaswamy et al. with the invention of Morestin et al. as this was known at the time of filing, the combination would have predictable results, and as Ramaswamy et al. indicate the described embodiments may enhance the user's experience (col. 2, lines 15-25) and various tracking algorithms may be associated with parameters that can be tuned so as to perform according to expected levels of jitter, latency, and error (col. 3, lines 1-25), thus indicating the way the combination of a neural network with the invention of Morestin et al. can lead to a smartphone with the optimally customized and appropriate user experience.

Regarding claim 12, Morestin et al. and Ramaswamy et al. disclose the method of claim 11. Morestin et al. further disclose the first inertial measurement unit is positioned in a top lid of an electronic device (The first surface 112 is depicted as the front surface of the electronic device 100 on the same side as the display screen 114, in other embodiments, the sensor 104 may be located on the opposite side of the first surface 112, and is not necessarily positioned on the same side as the display 114, [0035], user presence 204 can be detected by the gyroscope of accelerometer 220 incorporated in the device 200, [0059], inertia data, positional data from the gyroscope 220, [0079], see also sensor block in Fig. 2; While Morestin et al. do not specify an upper lid having a display and a lower lid including a keyboard, the laptop embodiment of [0025] must at a minimum have a hinged display and keyboard to be considered a “laptop”).

Regarding claim 15, Morestin et al. and Ramaswamy et al. disclose the method of claim 11. Morestin et al. further disclose detecting a heading of the electronic device based on the first inertial sensor signals; and detecting the presence of the user based on the heading angle (the user presence 204 can be detected by the gyroscope of accelerometer 220 incorporated in the device 200. The gyroscope/accelerometer 220 has three axes of angular rotation detection Ω.sub.x, Ω.sub.y, and Ω.sub.z, each orthogonal to one another. The accelerometer 220 may output turn angles in a three dimensional direction or coordinate for pitch (look up/down), yaw (rotate), and roll (tilt) to the processor 255. The processor 255, based on any tilt, rotation, or change in orientation sensed will determine that a user 204 is present, and may activate the facial recognition process, [0059]).

Regarding claim 16, Morestin et al. and Ramaswamy et al. disclose the method of claim 11. Morestin et al. further disclose the electronic device is a laptop computer ([0025]).

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morestin et al. (IDS: US 20190213309 A1) in view of He et al. (US 20200110451 A1).

Regarding claim 18, Morestin et al. disclose a computing device, comprising: a time of flight sensor positioned in the upper lid (devices and methods may include different types or configurations of ToF sensors capable of detecting one or more distance measurements and surface reflectance measurements, [0005], The electronic device 100 in the example embodiment of FIG. 1 may be any type of electronic device, such as a smart phone, a tablet computer, a laptop computer, [0025], ranging sensor 102 includes a time of flight (ToF) sensor, In FIG. 1, the ranging sensor 102 and a reflectance sensor 104 have been depicted as separate and distinct electronic components, since time of flight sensors are capable of detecting both distance and surface reflectance of objects, the ranging sensor 102 and the reflectance sensor 104 can be incorporated into a single ToF sensor device or camera, ranging sensor 102 to detect a face, and to create a depth map of a face for facial recognition use, [0027], 
    PNG
    media_image3.png
    315
    517
    media_image3.png
    Greyscale
 , reflectance sensor 104 may be located on the first surface 112 of the device 100. The first surface 112 is depicted as the front surface of the electronic device 100 on the same side as the display screen 114, in other embodiments, the sensor 104 may be located on the opposite side of the first surface 112, and is not necessarily positioned on the same side as the display 114, [0035]); a first inertial measurement unit positioned in the upper lid (user presence 204 can be detected by the gyroscope of accelerometer 220 incorporated in the device 200, [0059], inertia data, positional data from the gyroscope 220, [0079], see also sensor block in Fig. 2); and a sensor processing unit configured to receive depth sensor signals from the time of flight sensor and inertial sensor signals from the first and second inertial measurement units and to detect a head of a user based on the depth sensor signals and the inertial sensor signals (ranging sensor 102 to detect a face, and to create a depth map of a face for facial recognition, [0030], user presence 204 can be detected by the gyroscope of accelerometer 220 incorporated in the device 200, [0059], the ambient lighting data of the scene 202 detected from the ambient light sensor 210, the inertia data, positional data from the gyroscope 220, surface reflectance data, distance measurement data, depth map information, facial characteristics information from the time of flight sensor 225, heat map data of the user and the scene from the IR sensor 235, and image frames received from the RGB sensor 240 may be stored in the memory, be retrieved by the processor 255 to compare whether the detected face of a user matches the face of the authorized user, [0079], 


    PNG
    media_image1.png
    450
    748
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    587
    503
    media_image2.png
    Greyscale

[Observe in Fig. 2 and Fig. 4 both gyro (=inertial measurement unit) and distance change/TOF (time-of-flight) information used]). 

While Morestin et al. do not specify an upper lid having a display and a lower lid including a keyboard, the laptop embodiment of [0025] must at a minimum have a display and keyboard to be considered a “laptop”.

Morestin et al. further disclose the sensor processing unit includes an analysis mode trained with a machine learning process to detect the presence of the user based on the inertial sensor signals and the depth sensor signals (ranging sensor 102 to detect a face, and to create a depth map of a face for facial recognition, [0030], user presence 204 can be detected by the gyroscope of accelerometer 220 incorporated in the device 200, [0059], the ambient lighting data of the scene 202 detected from the ambient light sensor 210, the inertia data, positional data from the gyroscope 220, surface reflectance data, distance measurement data, depth map information, facial characteristics information from the time of flight sensor 225, heat map data of the user and the scene from the IR sensor 235, and image frames received from the RGB sensor 240 may be stored in the memory, be retrieved by the processor 255 to compare whether the detected face of a user matches the face of the authorized user, [0079], When there is no touch event or gyro/accelerator event, the user presence may be detected by using a time of flight sensor 225, [0083]

    PNG
    media_image1.png
    450
    748
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    587
    503
    media_image2.png
    Greyscale

[Observe in Fig. 2 and Fig. 4 both gyro (=inertial measurement unit) and distance change/TOF (time-of-flight) information used]). 

Morestin et al. do not use the phrase “machine learning” however in order to perform recognition, the computer has to be performing a type of machine learning. For instance Morestin et al. state: “The RGB sensor 240 may generate recognition parameters for the face of the user based on the face recognition performed on the at least one image of the face of the user 204. The recognition parameters may include, for example, but are not limited to, the 2-dimensional (e.g., x, y coordinates) or 3-dimensional (e.g., x, y, z coordinates if the images are captures in the form of a depth map) of the unique landscapes of the face (e.g., lips, ears, eyes, nose, eye brows, ridges and valleys on the surface of the skin, etc.), the shapes of facial figures (e.g., lips, ears, eyes, nose, eye brows, ridges and valleys on the surface of the skin, etc.), the locational relationships and actual distance between the facial figures, and the measured distances from the surface of the face and the various facial figures. The processor 255 may then determine the face of the user in the at least one image is associated with a face of an authorized user, based on at least one of the recognition parameters, the skin reflectance value and the face recognizable distance” ([0063]). In order to generate parameters to perform a recognition, to differentiate between an animal and a human, and to distinguish between human faces, some model has to exist. 

Morestin et al. do not disclose a second inertial measurement unit positioned in the lower lid.

He et al. teach a second inertial measurement unit positioned in the lower lid (“The information handling system 100 in an embodiment may also include a global positioning system (GPS) unit 126, an inertial measurement unit (IMU) 134, and/or other sensors (e.g. gyroscope, accelerometer) capable of measuring, alone or in tandem, the movement, rotation, or positional configuration of one or more portions of the information handling system with respect to other portions of the information handling system. For example, the information handling system 100 may include one or more hall effect sensors, hinge sensors, positional detectors, infrared (IR) or light sensors, and/or auditory sensors. The information handling system 100 in an example embodiment may include an IMU 134 located within the base chassis of the information handling system housing the keyboard input device 112, and a second IMU 134 located within the display chassis housing the video display 110. Comparing measurements taken by each of these two IMUs, the processor 102 in an embodiment may be capable of determining the positional configuration of the information handling system (e.g. laptop configuration, tablet configuration, tent configuration)”, [0029]).

Morestin et al. and He et al. are in the same art of using IMUs (Morestin et al., abstract, Fig. 2; He et al., [0029]). The combination of He et al. with Morestin et al. will enable the use of a second IMU. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the second IMU described by He et al. with the invention of Morestin et al. as this was known at the time of filing, the combination would have predictable results, and as the more sensors that are used the more accurate the information that will be attained by increasing reliability and redundancy in the system.

Regarding claim 19, Morestin et al. and He et al. disclose the computing device of claim 18. Morestin et al. and He et al. further disclose the sensor processing unit is configured to detect a rotation angle of the upper lid and a heading angle of the upper and lower lids based on the first and second inertial measurement units and to detect the face of the user based on the rotation angle and the heading angle (Morestin et al., the user presence 204 can be detected by the gyroscope of accelerometer 220 incorporated in the device 200. The gyroscope /accelerometer 220 has three axes of angular rotation detection Ω.sub.x, Ω.sub.y, and Ω.sub.z, each orthogonal to one another. The accelerometer 220 may output turn angles in a three dimensional direction or coordinate for pitch (look up/down), yaw (rotate), and roll (tilt) to the processor 255. The processor 255, based on any tilt, rotation, or change in orientation sensed will determine that a user 204 is present, and may activate the facial recognition process, [0059]; He et al., Chassis of the information handling system of the present disclosure may be placed in a plurality of physical configurations defined by the angle of rotation between a base chassis housing a keyboard (physical or virtual) and a display chassis housing a video display. One example of a physical configuration in embodiments of the present disclosure includes a laptop configuration in which the base chassis supports the weight of the information handling system, and wherein the base chassis is rotated between zero and 180 degrees from the display chassis, [0016] “At block 502, the chassis temperature control system in an embodiment may receive a relative orientation measurement for the base chassis with respect to the display chassis. For example, in an embodiment described with reference to FIG. 1, the information handling system 100 in an embodiment may include an inertial measurement unit (IMU) 134, and/or other sensors (e.g. gyroscope, accelerometer, hall effect sensors, hinge sensors, positional detectors, IR sensors, auditory sensors) capable of measuring, alone or in tandem, the movement, rotation, or positional configuration of one or more portions of the information handling system with respect to other portions of the information handling system. The information handling system 100 in an example embodiment may include an IMU 134 located within the base chassis of the information handling system housing the keyboard input device 112, and a second IMU 134 located within the display chassis housing the video display 110. Comparing measurements taken by each of these two IMUs, the processor 102 in an embodiment may be capable of determining the positional configuration of the information handling system (e.g. laptop configuration, tablet configuration, tent configuration).The chassis temperature control system in an embodiment may determine the current positional configuration of the information handling system based on the received orientation measurements at block 504. Chassis of the information handling system may be placed in a plurality of physical configurations defined by the angle of rotation between a base chassis housing a keyboard (physical or virtual) and a display chassis housing a video display”, [0052]-[0053]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morestin et al. (IDS: US 20190213309 A1) and He et al. (US 20200110451 A1) as applied to claim 18 above, further in view of Ramaswamy et al. (IDS: US 10055013 B2).

Regarding claim 20, Morestin et al. and He et al. disclose the computing device of claim 18. Morestin et al. and He et al. do not disclose the sensor processing unit includes a neural network trained with a machine learning process.

Ramaswamy et al. teach the sensor processing unit includes a neural network trained with a machine learning process (“In some embodiments, techniques based on supervised learning can be used to detect the head or face of a user. Supervised learning approaches involve learning different views or perspective of the head or face of the user from a set of examples. Supervised learning methods include principal component analysis (PCA), neural networks… Neural networks are inspired by biological neural networks and consist of an interconnected group of functions or classifiers that process information using a connectionist approach. Neural networks change their structure during training, such as by merging overlapping detections within one network and training an arbitration network to combine the results from different networks. Examples of neural network-based approaches include the multilayer neural network, the autoassociative neural network, the probabilistic decision-based neural network (PDBNN)… A face is determined to be within an image if the likelihood ratio is greater than the ratio of prior probabilities” (col. 13, lines 5-50).

Morestin et al. and Ramaswamy et al. are in the same art of using IMUs and detecting the face of a user (Morestin et al., abstract, Fig. 2; Ramaswamy et al., abstract, col. 2, lines 20-50). The combination of Ramaswamy et al. with Morestin et al. will enable the use of a neural network. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the neural network described by Ramaswamy et al. with the invention of Morestin et al. as this was known at the time of filing, the combination would have predictable results, and as Ramaswamy et al. indicate the described embodiments may enhance the user's experience (col. 2, lines 15-25) and various tracking algorithms may be associated with parameters that can be tuned so as to perform according to expected levels of jitter, latency, and error (col. 3, lines 1-25), thus indicating the way the combination of a neural network with the invention of Morestin et al. can lead to a smartphone with the optimally customized and appropriate user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20180288303 A1 (inertial measurement sensors, facial recognition, on-contact system is a time of flight sensor, CNN-based-object-detection methods); US 11367306 B1 (In one implementation, one or more neural networks or classifiers may be used to determine the attributes. The attributes may also include a distance between the user and the device. For example, a stereocamera or optical time of flight sensor may be used to determine a distance between the device and the user associated with the face, optical sensor 320 may operate as a depth camera, gyroscope 334 in the accelerometer 336 may comprise a prepackaged solid-state inertial measurement unit, a neural network may determine a confidence value associated with output indicative of the face bounding box).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661